Citation Nr: 0947315	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  02-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lost teeth, to include 
as secondary to septoturbinoplasty for a service-connected 
nasal septal deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran testified at a hearing before a Veterans Law 
Judge who is no longer employed by the Board.  In 
correspondence dated in November 2003, the Veteran indicated 
that he did not want another hearing.  38 U.S.C.A. § 7102 
(West 2002);   38 C.F.R. § 20.707 (2009).  

The Veteran's case was remanded by the Board for additional 
development in June 2004 and January 2007.  

The Board denied the Veteran's claims in December 2007.  In 
November 2008, the Veteran's attorney and the VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims to vacate the Board's decision 
and remand the case.  The Court granted the motion.  The 
basis for the motion was the fact that the Veteran's claims 
file contained documents relating to another Veteran and 
required readjudciation based solely on medical evidence 
pertaining to the Veteran.  This decision represents 
readjudication solely based on the Veteran's records.


FINDING OF FACT

The Veteran does not have loss of teeth that is attributable 
to military service, or was caused or made worse by service-
connected disability.  



CONCLUSION OF LAW

The Veteran does not have loss of teeth that is the result of 
disease or injury incurred in or aggravated during active 
military service; and loss of teeth is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1712, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.381, 17/.161 (2009); 38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in June 2004 and March 2006; 
rating decisions in January 2000 and January 2002; and a 
statement of the case in January 2002.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim, evidence considered, pertinent laws 
and regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2006 supplemental statement of the case.  A statement 
of the case or supplemental statement of the case can 
constitute a readjudication decision that complies with all 
applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2009).  That includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purposes of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 3.381, 
17.161 (2009).

The Veteran's service medical records include his November 
1965 entrance examination at which time a dental examination 
was reported to be acceptable.  The Veteran denied severe 
tooth or gum trouble on a report of medical history prepared 
in conjunction with his entrance examination.  A January 1966 
dental examination at the time of the Veteran's entrance to 
service revealed slight calculus and gingivitis.  The teeth 
had not undergone any restorations and teeth 1, 10, 16, 17, 
19, and 32 were missing.
An entry dated in May 1967 reveals that the Veteran fell down 
a flight of stairs and fractured his nose.  No dental trauma 
was noted at that time.  A July 1967 entry indicates that the 
Veteran sustained multiple lacerations to his face during a 
motor vehicle accident.  An October 1967 surgical 
consultation revealed that the Veteran sustained lacerations 
to the corner of his mouth, right cheek, right lower lip, and 
the submandibular area in a car accident six months prior.  
No dental trauma was reported.  At the Veteran's November 
1967 separation examination a dental examination was reported 
to be acceptable.  At that time the Veteran was noted to be 
missing teeth 1, 10, 16, 17, 19, and 32.  Teeth 2, 7, 18, 20, 
21, 30, and 31 were noted to be restorable.  The Veteran 
denied severe tooth or gum trouble on a report of medical 
history prepared in conjunction with the examination.

The Veteran was afforded a December 1968 VA examination at 
which time he was diagnosed with scars from multiple 
lacerations of the face due to a July 1967 car accident in 
service.  The report does not reference findings or 
complaints of missing teeth.

The Veteran submitted a statement in support of claim in 
February 1976 at which time he sought entitlement to dental 
treatment as a result of dental trauma sustained during an 
in-service motor vehicle accident.  A March 1977 dental 
rating sheet determined that there was no indication of 
dental trauma in service.  

VA treatment reports associated with the claims file reveal 
that the Veteran underwent a septoturbinoplasty in November 
1982.  The VA hospital summary notes that there were no 
operative complications and there was no reference to any 
dental problems or loss of teeth.

The Veteran was afforded a June 2005 VA dental examination.  
The examiner reviewed the claims file.  The Veteran claimed 
that while receiving surgery in the 1980s a portion of his 
maxillary in the roof of his mouth caused a drop and all of 
his teeth fell out.  Physical examination revealed that there 
was no defect in the hard or soft palate which would be a 
result of him having worn a maxillary denture for a number of 
years.  The examiner noted that the Veteran was missing all 
of his teeth in the maxillary arch which was replaced by a 
maxillary denture and was noted to be serviceable.  The 
Veteran was noted to be missing teeth 18, 19, 29, 30, and 31 
and the remaining dentition in the mandibular arch was 
reported to be in an extremely poor state of repair.  There 
was advanced chronic periodontal disease, gross caries on 
teeth 20, 21, 28, and 32.  The examiner stated that was 
obviously the result of a history of dental neglect with very 
poor dental oral hygiene.  The Veteran indicated that when 
his teeth were cleaned they began to exfoliate and drop out 
and that was also a contribution to his loss of teeth.  The 
examiner indicated that he saw no evidence in the maxillary 
arch that would indicate anything other than the fact that 
the Veteran had normal loss of teeth from the same reason 
that the lower teeth will be lost-periodontal disease.  The 
examiner concluded that there was no evidence in the records 
of dental trauma or evidence that any procedure was performed 
where the maxillary teeth were compromised as to the 
longevity or prognosis for retention.  

An addendum opinion was obtained from the June 2005 VA dental 
examiner in May 2007.  The examiner indicated that he once 
again reviewed the claims file.  The examiner noted that the 
Veteran alleged that he had loss of teeth due to sinus 
surgery.  The examiner concluded that he once again saw no 
evidence of that.  The examiner noted that there was no 
evidence that there would be any related loss of teeth from 
the Veteran's sinus surgery.  There was no mention of tooth 
loss in the record from the sinus and nasal surgery.  The 
examiner stated that based on the Veteran's overall oral 
health, it would appear that most of his tooth loss would be 
the result of advanced periodontal disease as a result of 
lack of oral hygiene and a poor dental history.  The examiner 
opined that it was not likely, a very small degree of 
probability, that any tooth loss in the Veteran's oral cavity 
would be as a result of his nasal and sinus surgery.  

Additional VA and private medical records associated with the 
claims file are unrelated to the issue of loss of teeth.  

The Veteran claims that he lost teeth due to a 
septoturbinoplasty for a service-connected nasal septal 
deviation.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for lost teeth.  
The Veteran's service medical records do not document any 
complaints, findings, or treatment for lost teeth due to 
trauma.  Additionally, while the competent medical evidence 
of record reveals that the Veteran currently suffers from 
lost teeth, the evidence does not establish that the loss of 
teeth was incurred in or aggravated due to trauma during 
service.  The VA examiner reported that the Veteran's current 
loss of teeth is due in part to periodontal disease which is 
not a disability for compensation purposes.  38 C.F.R. 
§ 3.381 (2009).  Moreover, the VA examiner opined that it was 
not likely that any tooth loss in the Veteran's oral cavity 
would be as a result of his nasal and sinus surgery.  In the 
absence of a competent medical opinion that the Veteran's 
lost teeth are related to his military service or a 
septoturbinoplasty for a service-connected nasal septal 
deviation, service connection must be denied.  

The Board acknowledges the Veteran's contention that he 
currently has lost teeth as a result of a septoturbinoplasty.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  Layno v. Brown, 
6 Vet. App. 465 (1994).  While he is competent to report 
symptomatology related to his lost teeth, and his testimony 
in that regard is entitled to some probative weight, he is 
not competent to diagnosis the reason for the loss of those 
teeth.  The competent medical evidence reveals that the 
Veteran's lost teeth are not are not etiologically related to 
his military service or to a septoturbinoplasty performed for 
a service-connected nasal septal deviation.  The Board 
ultimately finds the competent medical evidence to be more 
persuasive than the Veteran's lay contentions as to the 
etiology of his lost teeth.    

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's lost teeth 
were incurred in service or caused or aggravated thereby or 
are related to a service-connected disability.  Therefore, 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2009).


ORDER

Entitlement to service connection for lost teeth, to include 
as secondary to septoturbinoplasty for a service-connected 
nasal septal deviation is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


